DETAILED ACTION
Disposition of Claims
Claims 1-2, 4-14, 16, 22, 24, 27-31, 33-36, 38, 40-41, 46, 49-51, 54-55, 58-60, 63-64, 67, and 71-73 were pending.  Claims 3-5, 9, 12, 15, 17-21, 23, 25-26, 32, 37, 39-40, 42-45, 47-48, 52-53, 56-57, 61-62, 68-70, and 73 have been cancelled.  Amendments to claims 1, 6-8, 10-11, 13-14, 16, 22, 24, 27, 34-36, 38, and 46 are acknowledged and entered.  Claims 1-2, 6-8, 10-11, 13-14, 16, 22, 24, 27-31, 33-36, 38, 41, 46, 49-51, 54-55, 58-60, 63-64, 67 and 71-72 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190316087A1, Published 10/17/2019.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
This corrected notice of allowability is issued to correct an inadvertent typographical error on the previous PTO-37 regarding allowed claims.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 11/11/2020 regarding the previous Office action dated 05/12/2020 have been fully considered.  In light of applicant’s arguments and applicant's amendments, all outstanding objections and/or rejections have been withdrawn as noted herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-2, 4-14, 16, 22, 24, 27-31, 33-36, 38, 40-41, 46, 49-51, 54-55, 58-60, 63-64, 67, and 71-73 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to the claims and applicant arguments. 

(Rejection withdrawn.)  The rejection of Claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection withdrawn.)  The rejection of Claim(s) 1-2, 4-14, 16, 30-31, 33-36, 40-41, 46, 49-51, 54-55, 58-59, 63-64, 67, and 71-73 under 35 U.S.C. 102(a)(1) as being anticipated by Reisner et. al. (US20110212071A1, Pub. 09/01/2011; hereafter “Reisner”) is withdrawn in light of applicant’s arguments and the amendments to the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 22, 24, 27, and 60 under 35 U.S.C. 103 as being unpatentable over Reisner as applied to claims 1-2, 4-14, 16, 30-31, 33-36, 40-41, 46, 49-51, 54-55, 58-59, 63-64, 67, and 71-73 above, is withdrawn in light of applicant’s arguments and the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 28 and 29 under 35 U.S.C. 103 as being unpatentable over Reisner as applied to claims 1-2, 4-14, 16, 30-31, 33-36, 40-41, 46, 49-51, 54-55, 58-59, 63-64, 67, and 71-73 above, and further in view of Lee et. al. (Lee SC, et. al. Cell Transplant. 2015;24(6):1167‐1181; hereafter “Lee”), is withdrawn in light of applicant’s arguments and the amendments to the claims.

Double Patenting
 The text regarding double patenting basis was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 1-2, 4-14, 16, 22, 24, 27-31, 33-35, and 71-73 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16-17, 28, 30-31, 47 and 48 of copending Application No. 15,744,905 (reference application). 
Response to Arguments
	Applicant's arguments filed 11/11/2020 have been fully considered.
The applicant has requested that this provisional rejection be held in abeyance until allowable subject matter is indicated.  After review of applicant’s response against the prior art references, it was withdrawn.  

Allowable Subject Matter
Claims 1-2, 6-8, 10-11, 13-14, 16, 22, 24, 27-31, 33-36, 38, 41, 46, 49-51, 54-55, 58-60, 63-64, 67 and 71-72 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the prior art, the applicant detailed the generation of populations of specific TCM veto cells from naive CD8 T cells (see e.g. Reisner supra).  While these cells exhibited marked veto activity in vivo, these  cell populations lacked memory against recall antigens and therefore could not be easily harnessed to express antipathogenic activity.  The instant invention as claimed is drawn towards first generating these TCM veto cells, then further expanding them to generate CD8+ veto cells from the memory T-cell pool against an antigen from a pathogen, such as a bacteria or a virus, or from a cancerous cell.  These veto CD8 memory T cells can enhance engraftment of transplants and also offer marked activity against pathogenic antigens.  These veto CD8 memory T cells can perform functions not previously performed by TCM veto cells, such as the ability to provide protection against viral reactivation infections (e.g. cytomegalovirus (CMV) or Epstein-Barr virus (EBV)) that are common in the early post-transplant period.  It is the opinion of the Office that while the prior art clearly details the generation of TCM veto cells from naïve lymphocyte populations, it was not anticipated nor obvious to take the TCM veto cells and expand said cell populations to induce TCM veto cells specific towards viral or bacterial antigens which were common opportunistic pathogens in transplant patients.  Therefore, it is the opinion of the Office that the invention as claimed is novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-2, 6-8, 10-11, 13-14, 16, 22, 24, 27-31, 33-36, 38, 41, 46, 49-51, 54-55, 58-60, 63-64, 67 and 71-72 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648 m